Citation Nr: 0942830	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
subchondral cyst of the right shoulder.  

2.  Entitlement to an initial compensable rating for a 
subchondral cyst of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.  

At the hearing, the Veteran withdrew his appeal with respect 
to a service connection claim for GERD.  As the Veteran has 
withdrawn this issue, there remain no allegations of errors 
of fact or law for appellate consideration with regard to the 
service connection claim for GERD and it is dismissed.  See 
38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  As explained below, the facts and 
circumstances of this case require obtaining outstanding VA 
treatment records and a new VA examination and issuing a 
supplemental statement of the case (SSOC).  The Veteran 
contends, in essence, that his right and left shoulder 
disabilities have worsened.  The relevant evidence of record 
is briefly summarized below.  

In April 2004, a private physician diagnosed the Veteran as 
having right shoulder rotator cuff impingement tendonitis.  
In a July 2006 private treatment record, the Veteran was 
noted to have arthritis in his shoulders.  

During an August 2006 VA treatment, the Veteran complained of 
pain in left shoulder.  The physician noted a history of 
degenerative joint disease (DJD) in his shoulders.  

In November 2006 the Veteran had a VA examination.  His right 
shoulder had flexion to 170 degrees, abduction to 170 
degrees, and external and internal rotation to 80 degrees.  
His right shoulder showed 30 percent limitation with 
repetitive use, predominantly in overhead extension due to 
pain.  Although the range of motion of his left shoulder was 
not reported, the examiner noted that there was no additional 
limitation of motion of his left shoulder.  He reported no 
flare-ups or incapacitating episodes in the previous year.  
An X-ray found small cysts on both shoulders; his shoulders 
had normal alignment and no acute fracture or dislocation.  

In a September 2007 statement, the Veteran specified 
additional VA treatment records, including an MRI and 
treatment from the pain clinic, that have not been associated 
with the claims file.  Therefore, copies of all outstanding 
relevant records of treatment, VA and non-VA, (i.e., relating 
to evaluation or treatment for his right and left shoulders) 
should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2008).  

In the Veteran's August 2007 notice of disagreement, he 
stated that he overexerted himself during the November 2006 
VA examination and requested a new examination.  In his March 
2008 substantive appeal (VA Form 9), he stated that he was 
rushed through the VA examination and believed that not all 
his medical evidence was considered.  During the June 2009 
Board hearing, the Veteran stated that his right and left 
shoulder disabilities had worsened since the November 2006 VA 
examination.  In view of the forgoing, a current VA 
examination is warranted in order to assess his right and 
left shoulder disabilities.  The examiner should include the 
range of motion of both the Veteran's right and left 
shoulders.  (Emphasis added.)  38 C.F.R. § 3.327; Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  See also 38 C.F.R. § 4.14; 
Esteban, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Copies of all outstanding records of 
treatment, VA and non-VA, that pertain 
to the Veteran's increased rating claim 
for his service-connected right and 
left shoulder disabilities should be 
obtained and made part of the claims 
file.  

2.	The AMC/RO should afford the Veteran a 
comprehensive VA medical examination 
for the purpose of determining the 
current severity of his service-
connected right and left shoulder 
disabilities.  The claims file should 
be sent to the examiner, and the 
examiner should review the relevant 
evidence in the claims file.  

After obtaining a medical history, the 
clinical examination, and any other 
tests that are deemed necessary, the 
examiner should evaluate the severity 
of the Veteran's right and left 
shoulder disabilities.  In determining 
the current severity of the 
disabilities, the examiner should 
complete a range of motion study for 
the right and left arms.  The examiner 
should state whether there is any 
additional functional loss (i.e., 
additional loss of motion) of the right 
or left arm due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  

The examiner also should state whether 
the Veteran's service-connected 
shoulder disability makes him 
unemployable.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.	Thereafter, the Veteran's claim for an 
increased rating for his right and left 
shoulder disabilities must be 
adjudicated on the basis of all of the 
evidence of record including June 2009 
private treatment records added to the 
file in July 2009 and all governing 
legal authority.  If the rating 
assigned is not granted to the 
Veteran's satisfaction, he and his 
representative must be provided with a 
SSOC.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


